Case 1:18-cv-00220-B Document 44 Filed 09/25/19 Page 1 of 27          PageID #: 281



                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF ALABAMA
                           SOUTHERN DIVISION

ELMORE S. WELCH, JR.,                  *
                                       *
      Plaintiff,                       *
                                       *
vs.                                    *      CIVIL ACTION NO. 18-00220-B
                                       *
PEN AIR FEDERAL CREDIT UNION,          *
                                       *
      Defendant.                       *

                                      ORDER

      This action is before the Court on review following the

Court’s sua sponte issuance of a show cause order directing the

parties to address whether subject matter jurisdiction exists in

this case (Doc. 40).          While Defendant/Counterclaimant Pen Air

Federal Credit Union filed a statement regarding subject matter

jurisdiction (Doc. 42) in response to the Court’s                         order, no

response has been filed by Plaintiff/Counter-Defendant Elmore S.

Welch, Jr., who is proceeding pro se.                For the reasons set forth

below,   the   Court   finds   that        subject    matter    jurisdiction     is

lacking.       Accordingly,    this    matter        is   due   to   be   DISMISSED

without prejudice.

I.    BACKGROUND

      On May 10, 2018, Plaintiff Elmore S. Welch, Jr. (“Welch”),

proceeding pro se, filed a complaint and a motion to proceed
    Case 1:18-cv-00220-B Document 44 Filed 09/25/19 Page 2 of 27     PageID #: 282



without        prepayment    of   fees.       (Docs.   1,    2).    The   factual

allegations of Welch’s original complaint1 are as follows:

        Before this Court a fraudulent contract took place
        with this Bank Corporation that is licensed in the
        State of Florida.    My Attorney that I was using in
        this matter to pursue my purchase contract is also
        licensed in Florida.

        On 6/15/2017, I purchased a truck. The list price was
        21,000.00.   3,000.00 was put down and 500.00 went
        towards full coverage insurance for 6 months at 84.00
        a month.

        Pen Air Bank Corp. removed my contract out of my
        buying package when they made copies after I signed
        for 242.00 dollars and 100.00 for an extended warranty
        contract. That contract was 20,060.00 dollars. After
        I left the bank they mailed a contract to me for an
        additional 442.00 that I didn’t sign for, making the
        total contract equaling to 29,528.00, fraudulently
        signing my name.

        I contacted Attorney Dana Brook Cooper to act on my
        behalf to obtain my contract policy in which she
        failed to do by not suing Pen Air Bank Corp. for
        fraud, signing my name to their made-up contract.

        Pen Air Bank made up that contract for this truck at a
        rate of 937.00 a month after 2,200.00 was already paid
        by me for the truck.    The balance for the truck is
        25,528.00 dollars. The more I pay, the more they add
        and the agreed amount was for 20,060.00 dollars. Dana
        Brook Cooper wanted me to continue paying for the
        truck without a contract as she stated on her letter
        mailed to me.

(Doc.      1    at   1).     Welch   attached     to   his    complaint    various

documents,       including    correspondence      between     him   and   attorney

1 Welch titled his initial complaint “Motion Court Complaint for
a Diversity Jurisdiction Case.”        The caption of Welch’s
complaint listed “Pen Air Bank Corporation, Dana Brook Cooper
Attorney at Law, Etc.” as the Defendants. (Doc. 1 at 1).

                                          2
    Case 1:18-cv-00220-B Document 44 Filed 09/25/19 Page 3 of 27   PageID #: 283



Dana Brooks Cooper, a letter presumably sent by attorney Cooper

to Pen Air Federal Credit Union on Welch’s behalf, an automobile

purchase agreement, copies of checks or money orders from Pen

Air Federal Credit Union to Chris Carroll Automotive, insurance

documents,       loan   documents,    and   correspondence     from    Pen   Air

Federal Credit Union to Welch.          (Doc. 1 at 2-32).

        The    Court    granted   Welch’s    motion    to   proceed     without

prepayment of fees on May 25, 2018.                (Doc. 3 at 1).        Having

granted Welch in forma pauperis status, the Court proceeded to

review his complaint under 28 U.S.C. § 1915(e)(2). 2               In an order

dated May 25, 2018 (Doc. 3), the Court observed that it was not

clear what, if any, basis for federal jurisdiction exists in

this case and that while Welch mentioned diversity jurisdiction,

he did not allege the states of which he and the Defendants were

citizens, nor did he allege the amount in controversy.                  (Id. at


2   Section 1915(e)(2) provides:

        (2) Notwithstanding any filing fee, or any portion
        thereof, that may have been paid, the court shall
        dismiss the case at any time if the court determines
        that—
          (A) the allegation of poverty is untrue; or
          (B) the action or appeal—
             (i) is frivolous or malicious;
             (ii) fails to state a claim on which relief may
              be granted; or
             (iii) seeks monetary relief against a defendant
             who is immune from such relief.

28 U.S.C. § 1915(e)(2).

                                        3
    Case 1:18-cv-00220-B Document 44 Filed 09/25/19 Page 4 of 27   PageID #: 284



4).      Thus, Welch was ordered to file an amended complaint, prior

to service of process, setting forth facts in support of his

assertion of diversity jurisdiction.           (Id.).

        On June 1, 2018, Welch filed an amended complaint using a

Court        complaint   form   as   a   template,    and   he     alleged   the

following:

        (Grounds for jurisdiction)

        1.     Rule 28 USC Section 1332
               Banks are bonded by (FDIC)

        (Show plaintiff’s name(s) and residence or address)

        2.     Elmore S. Welch Jr.
               [address omitted by the Court]3

        (Show defendant(s) name(s) and address(es))

        3.     Pen Air Bank Corporation etc al.
               1495 E. Mile Rd
               Pensacola Fla 32514

        (State briefly your legal claim or your reason for
        filing suit. Include the statue under which the suit
        is filed.)

        4.   Banks are FDIC bonded, when banks fraud aganish
        there coustmer’s it excess a truck noted, and
        $75,000.00 [sic]

        (Give a brief, concise statement of the specific facts
        involved in your case)

        5.   My contract I sign for was remove from my buying
        packing of $242 a month to $442 month




3 Welch listed a street address, but not a city or state.                    His
earlier filing listed an Atmore, Alabama address.

                                         4
    Case 1:18-cv-00220-B Document 44 Filed 09/25/19 Page 5 of 27   PageID #: 285




        (State the relief you are requesting.)

         6. $250,000 that insurance by (FDIC) for taking my
        truck, changing my contract and fraud my name on a
        different contract, to make over $10,000.000 profit.

(Doc. 4 at 1-2)

        Welch also attached an additional handwritten page to his

amended complaint, wherein he stated:

        Before Court a Case has taking place contain to a
        Diversity jursidiction Laws of Rules enter by Law, to
        remain for the U.S. District Court the Laws, under
        Litter Tucker Act, are 28 USC § 1346 and Contract
        Disputies Act, of 41 USC § 7101, 28 USC § 1346(a)(2)
        The Federal Courts do not have jursidiction to act on
        these Laws.   Tucker Act Law is a differant matter of
        Rules provide under 28 USC § 1491, 28 USC § 754 and
        959(a) 18 USC § 1344 Section 1344 18 USC § 656 and 657
        28 USC § 1332 are Laws stated before this Court. [sic]

(Id. at 4).

        On July 31, 2018, Pen Air Federal Credit Union4 (“Pen Air”),

filed an answer to Welch’s amended complaint.                (Doc. 10).      Pen

Air requested and was granted permission to file                    an amended

answer and counterclaim, and filed such on December 11, 2018.

(Docs. 27, 30, 31).         In both Pen Air’s answer and amended answer,

it asserted as an affirmative defense “that this Court lacks

subject      matter   jurisdiction    over   this   case   as   Plaintiff    has

failed to adequately plead the amount in controversy required by


4 Pen Air averred that it had been improperly named as “Pen Air
Bank Corporation” in Welch’s complaints. (Doc. 10 at 1).

                                        5
Case 1:18-cv-00220-B Document 44 Filed 09/25/19 Page 6 of 27                     PageID #: 286



28 U.S.C. § 1332.”                (Doc. 10 at 2; Doc. 31 at 2).                          In its

counterclaim,        Pen     Air       asserted      a     breach    of     contract      claim

against Welch.        (Doc. 31 at 4-6).

      Upon review of Pen Air’s motion for summary judgment and

the other filings in this case, the undersigned again questioned

whether there was subject matter jurisdiction over the case.                                    As

a result, on June 21, 2019, the Court ordered Welch, as the

party alleging federal jurisdiction, to show cause, on or before

August    5,    2019,       as    to       whether    subject       matter      jurisdiction

existed.       (Doc. 40).             The Court also ordered Pen Air to set

forth    its   position          as   to    whether      the   Court      is    permitted       or

required to exercise jurisdiction over Pen Air’s counterclaim in

the event of a determination by the Court that it lacks subject

matter jurisdiction over Welch’s claims.                          (Id. at 9-10).          Welch

failed to respond to the Court’s show cause order.                                       In its

response,      Pen    Air    asserted         that    if    the     Court      lacks    subject

matter jurisdiction over Welch’s claims, then the Court also

lacks subject matter jurisdiction over Pen Air’s counterclaim.

(Doc. 42).

II.   SUBJECT MATTER JURISDICTION REVIEW

      Federal courts are courts of limited jurisdiction.                                      As a

result    of   this     limitation,           federal      district       courts       have    the

obligation to ensure that subject matter jurisdiction exists.



                                                6
Case 1:18-cv-00220-B Document 44 Filed 09/25/19 Page 7 of 27                     PageID #: 287



Cadet v. Bulger, 377 F.3d 1173, 1179 (11th Cir. 2004) (“Federal

courts     ‘are      obligated           to         inquire         into       subject-matter

jurisdiction sua sponte whenever it may be lacking.’”) (quoting

Galindo-Del Valle v. Att’y Gen., 213 F.3d 594, 599 (11th Cir.

2000)); Univ. of S. Ala. v. Am. Tobacco Co., 168 F.3d 405, 411

(11th     Cir.    1999)        (federal       courts          are    courts      of    limited

jurisdiction and must examine their subject matter jurisdiction

notwithstanding the presence of other motions pending before the

court).    “As the Federal Rules of Civil Procedure state, ‘If the

court    determines       at       any   time       that      it    lacks      subject-matter

jurisdiction, the court must dismiss the action.’”                               Williams v.

Warden, Fed. Bureau of Prisons, 713 F.3d 1332, 1337 (11th Cir.

2013) (quoting Fed. R. Civ. P. 12(h)(3)); see also Morrison v.

Allstate    Indem.    Co.,         228   F.3d        1255,     1261     (11th     Cir.    2000)

(“[O]nce a court determines that there has been no grant [of

jurisdiction] that covers a particular case, the court’s sole

remaining act is to dismiss the case for lack of jurisdiction.”).

    “In a given case, a federal district court must have at

least one of three types of subject matter jurisdiction: (1)

jurisdiction      under        a    specific        statutory        grant;      (2)   federal

question    jurisdiction           pursuant         to   28    U.S.C.      §   1331;     or   (3)

diversity jurisdiction pursuant to 28 U.S.C. § 1332(a).”                                 Baltin

v. Alaron Trading Corp., 128 F.3d 1466, 1469 (11th Cir. 1997),



                                                7
Case 1:18-cv-00220-B Document 44 Filed 09/25/19 Page 8 of 27                    PageID #: 288



cert. denied, 525 U.S. 841 (1998).                           Two main statutes confer

original jurisdiction on the district courts.                            The first is 28

U.S.C.    §    1331,     which    provides          a   federal      forum    “in   federal-

question cases—civil actions that arise under the Constitution,

laws, or treaties of the United States.”                            Exxon Mobil Corp. v.

Allapattah Servs., Inc., 545 U.S. 546, 552 (2005).                               The second

is 28 U.S.C. § 1332, which “provide[s] a neutral forum for what

have   come     to     be    known   as    diversity          cases,    [that     is]   civil

actions       between       citizens      of   different        States,       between    U.S.

citizens and foreign citizens, or by foreign states against U.S.

citizens.”       Id.        “To ensure that diversity jurisdiction does not

flood the federal courts with minor disputes, § 1332(a) requires

that the matter in controversy in a diversity case exceed a

specified amount, currently $75,000.”                         Id.     If jurisdiction is

based on either federal question or diversity jurisdiction, “the

pleader       must     affirmatively           allege        facts     demonstrating      the

existence       of     jurisdiction        and      include      ‘a     short    and    plain

statement of the grounds upon which the court's jurisdiction

depends.’”       Taylor v. Appleton, 30 F.3d 1365, 1367 (11th Cir.

1994) (quoting Fed. R. Civ. P. 8(a)).

       The    Court     notes    Welch’s       pro      se    status    and     consequently

gives his pleadings a liberal construction, holding them to a

more lenient standard than those drafted by an attorney.                                  See



                                                8
Case 1:18-cv-00220-B Document 44 Filed 09/25/19 Page 9 of 27                  PageID #: 289



Tannenbaum v. United States, 148 F.3d 1262, 1263 (11th Cir.

1998) (per curiam).        However, “this leniency does not permit the

district court to act as counsel for a party or to rewrite

deficient pleadings.”           Lampkin-Asam v. Volusia Cnty. Sch. Bd.,

261 F. App’x 274, 277 (11th Cir. 2008) (per curiam) (citing GJR

Invs., Inc. v. Cnty. of Escambia, Fla., 132 F.3d 1359, 1369

(11th Cir. 1998, overruled on other grounds by Randall v. Scott,

610 F.3d 701, 709 (11th Cir. 2010)).

III. ANALYSIS

     As noted, Welch apparently contends that federal subject

matter jurisdiction exists based on (1) diversity of citizenship,

and (2) the fact that “banks are bonded by (FDIC).”                           (See Doc. 4

at   1).    Welch      appears       to     rely       primarily      on     diversity   of

citizenship as the basis for jurisdiction.                       However, since Welch

mentions   FDIC       deposit        insurance         as    a   basis       for    federal

jurisdiction      and      lists       multiple             federal     statutes,        the

undersigned    will     address       the   applicability          of      both    diversity

jurisdiction and federal question jurisdiction.

     A.    Diversity of Citizenship Jurisdiction

     A district court has federal diversity jurisdiction over

any civil case if the parties are citizens of different states

and the amount in controversy exceeds $75,000.00, exclusive of

interest   and    costs.        28    U.S.C.       §    1332(a).        In    his    amended



                                             9
Case 1:18-cv-00220-B Document 44 Filed 09/25/19 Page 10 of 27        PageID #: 290



complaint, Welch alleges that the Court has jurisdiction under §

1332,    and    he   requests    the    following    relief:    “$250,000     that

insurance by (FDIC) for taking my truck, changing my contract

and     fraud   my   name   on   a     different    contract,   to     make   over

$10,000.000 profit.”         (Doc. 4 at 1-2).        As noted supra, Pen Air

has asserted that Welch has failed to adequately establish the

amount in controversy (Doc. 10 at 2; Doc. 31 at 2), and although

the Court ordered Welch to show cause as to whether subject

matter jurisdiction exists (see Doc. 40), Welch has failed to

respond to the Court’s order.

      As an initial matter, a pleader — even one proceeding pro

se — must affirmatively allege facts demonstrating the existence

of    diversity      jurisdiction.        See   Taylor,   30    F.3d    at    1367

(affirming district court’s finding that it did not have subject

matter jurisdiction based on diversity when the pro se plaintiff

alleged his own state of citizenship but did “not allege the

citizenship of the natural defendants or the principal place of

business for the corporate defendants”).              Such allegations “must

include the citizenship of each party, so that the court is

satisfied that no plaintiff is a citizen of the same state as

any defendant.”        Travaglio v. Am. Exp. Co., 735 F.3d 1266, 1268

(11th Cir. 2013).           “Without such allegations, district courts

are constitutionally obligated to dismiss the action altogether



                                         10
Case 1:18-cv-00220-B Document 44 Filed 09/25/19 Page 11 of 27             PageID #: 291



if the plaintiff does not cure the deficiency.”                       Id.     However,

the Court may look to the whole record to cure a defective

allegation of citizenship, “and if the requisite citizenship is

anywhere expressly averred in the record, or facts are therein

stated which, in legal intendment, constitute such allegation,

that is sufficient.”           Sun Printing & Publ’g Ass’n v. Edwards,

194 U.S. 377, 382 (1904); but see Travaglio, 735 F.3d at 1270

(holding    that     a     plaintiff’s           unsworn     statement      about    her

citizenship was inadequate to cure her deficient allegations of

citizenship).

      Although Welch’s pleadings are not models of clarity, Welch

arguably    asserts,      abeit   in    an       attachment    to   his   IFP   motion

rather than in his complaints, that he is a citizen of Alabama

and Pen Air is a citizen of Florida.                  (See Doc. 5 at 5).            While

Pen Air has not disputed Welch’s assertion, Pen Air asserts in

its corporate disclosure statement that it “is a credit union

organized    under       the   laws    of    the     State    of    Florida     with    a

principal place of business in Pensacola, Florida owned by its

members.”    (Doc. 15 at 1).           The undersigned notes that a credit

union that is chartered pursuant to federal law is not a citizen

of   any   state   for    diversity     jurisdiction          purposes    unless     the

corporation’s activities are “sufficiently ‘localized’ in one




                                            11
Case 1:18-cv-00220-B Document 44 Filed 09/25/19 Page 12 of 27   PageID #: 292



state.” 5     Loyola Fed. Sav. Bank v. Fickling, 58 F.3d 603, 606

(11th Cir. 1995); see Feuchtwanger Corp. v. Lake Hiawatha Fed.

Credit Union, 272 F.2d 453 (3d Cir. 1959).             However, as noted,

Pen Air asserts that it “is a credit union organized under the

laws of the State of Florida” and “owned by its members.”              (Doc.

15 at 1). 6    If a credit union is organized under state law, then

“[t]he precise question posed under the terms of the diversity

statute is whether such an entity may be considered a ‘citizen’

of the State under whose laws it was created.”           Carden v. Arkoma

Assocs., 494 U.S. 185, 187 (1990).          For a non-corporate entity

such   as     Pen   Air,   organized     under   state   law,     diversity

jurisdiction “depends on the citizenship of ‘all the members,’

‘the several persons composing such association,’ ‘each of its

members.’”     Id. at 195-96 (internal citations omitted); see also

id. at 195 (rejecting proposition that a “court may consult the

citizenship of less than all of [an artificial] entity’s members”

when   determining     diversity    of   citizenship     concerning     non-


5 A variety of factors are relevant to the inquiry of whether a
federal corporation is localized for diversity purposes, “such
as the corporation’s principal place of business, the existence
of branch offices outside the state, the amount of business
transacted in different states, and any other data providing
evidence that the corporation is local or national in nature.”
Fickling, 58 F.3d at 606.
6 The Florida Credit Union Act states that “[a] credit union is a
cooperative, nonprofit association . . . .”        Fla. Stat. §
657.003.

                                    12
Case 1:18-cv-00220-B Document 44 Filed 09/25/19 Page 13 of 27                         PageID #: 293



corporate      entities         formed         under       state    law);        Hettenbaugh       v.

Airline Pilots Ass’n Int’l, 189 F.2d 319, 320 (5th Cir. 1951) 7

(“It    is     well       settled       that,      for       the     purposes         of      federal

jurisdiction, an unincorporated association is not a citizen of

any    particular         state    in    its     own       right,    but     that       the   actual

citizenship of its members is determinative.”).

       Welch,       as    the     party    who        is    attempting           to   invoke      the

jurisdiction        of     this    court,        has       the     burden    of       establishing

federal jurisdiction.              However, Welch has made no allegation as

to the residence or citizenship of Pen Air’s members, nor is

there anything in the record establishing the citizenship of Pen

Air’s members.            See Hettenbaugh, 189 F.2d at 320 (“We are of the

opinion that the complaint does not have a sufficient showing of

diversity of citizenship or of a federal question to warrant a

federal       court       in    taking         jurisdiction.                No    diversity        of

citizenship is alleged.                 All that is stated in the complaint is

that    the    plaintiffs         are     citizens          of     Florida,       and      that   the

defendant      is     a    voluntary       unincorporated               association        existing

under the laws of Illinois, with its domicile in the City of

Chicago.      No      allegation          is     made       as     to     the     residence        or

citizenship of the members of the unincorporated association.”);

7 In Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir.
1981) (en banc), the Eleventh Circuit adopted as binding
precedent the decisions of the former Fifth Circuit rendered
prior to October 1, 1981.

                                                 13
Case 1:18-cv-00220-B Document 44 Filed 09/25/19 Page 14 of 27            PageID #: 294



E-Z Pack Mfg., LLC v. RDK Truck Sales & Serv., Inc., 2010 WL

11629317, at *1 (M.D. Fla. Oct. 26, 2010) (“In the case of an

unincorporated          association,        the   plaintiff     must    indicate    the

citizenship of each of its members.”); Hello Network, Inc. v.

CityGrid Media, LLC, 2014 U.S. Dist. LEXIS 85264, at *1, 2014 WL

12696771,     at   *1   (C.D.     Cal.   June     23,   2014)    (“A     partnership,

limited liability company, or other unincorporated association

is joined as a party.             The court must consider the citizenship

of each of the partners, including limited partners, or members.

The citizenship of each of the entity’s partners or members must

therefore     be   alleged.”).        Although      provided     opportunities       to

meet    his    burden,      Welch     has    failed     to     provide    these     key

jurisdictional facts with respect to the citizenship of Pen Air.

Thus, he has failed to establish the existence of diversity

jurisdiction.8

       B.     Federal Question Jurisdiction

       To the extent Welch makes vague references to federal law

in his pleadings, such fleeting fragments are not sufficient to

show    federal      question       jurisdiction.            Merely    mentioning     a

constitutional provision or a federal statute, without providing

factual     detail   that    is     comprehensible,      is     not    sufficient   to

8 It is also questionable whether Welch has asserted damages in
excess of the threshold required for the exercise of diversity
jurisdiction.


                                            14
Case 1:18-cv-00220-B Document 44 Filed 09/25/19 Page 15 of 27                         PageID #: 295



establish      federal          question         jurisdiction.            Federal        question

jurisdiction        “may    be        based      on    a     civil     action         alleging    a

violation of the Constitution, or asserting a federal cause of

action      established     by        a    congressionally          created       expressed       or

implied private remedy for violations of a federal statute.”

Jairath v. Dyer, 154 F.3d 1280, 1282 (11th Cir. 1998).                                         Also,

“in    limited      circumstances,             federal-question            jurisdiction          may

also be available if a substantial, disputed question of federal

law is a necessary element of a state cause of action.”                                   Id.      A

claim alleged to arise under federal law may be dismissed for

lack of subject matter jurisdiction if: “(1) ‘the alleged claim

under the Constitution or federal statutes clearly appears to be

immaterial       and     made         solely     for        the    purpose       of     obtaining

jurisdiction’; or (2) ‘such a claim is wholly insubstantial and

frivolous.’”        Blue Cross & Blue Shield of Ala. v. Sanders, 138

F.3d 1347, 1352 (11th Cir. 1998) (quoting Bell v. Hood, 327 U.S.

678,    682-83      (1946)).           A    claim      is    “wholly      insubstantial          and

frivolous” so as to warrant dismissal for lack of subject matter

jurisdiction only “if the claim ‘has no plausible foundation, or

if    the   court      concludes          that   a     prior      Supreme       Court    decision

clearly      forecloses         the       claim.’”          Sanders,      138    F.3d     at    1352

(quoting      Barnett      v.    Bailey,         956    F.2d      1036,     1041      (11th     Cir.

1992)).



                                                 15
Case 1:18-cv-00220-B Document 44 Filed 09/25/19 Page 16 of 27                    PageID #: 296



      In this case, Welch asserts that “[b]anks are bonded by

(FDIC)” as grounds for federal jurisdiction.                                (Doc. 4 at 1).

However, the mere fact that certain banks are insured by the

FDIC does not in itself confer subject matter jurisdiction on a

federal district court in a case in which a bank (or credit

union) is a party.                   See Atkins-Payne v. Dime Sav. Bank, 2015 U.S.

Dist. LEXIS 107399, at *9, 2015 WL 4882495, at *3 (E.D.N.Y. Aug.

14, 2015) (“The fact that the banks are insured by the FDIC is

equally unavailing as a basis for a private right of action

against         them       or   their    employees.         Even    if    Atkins–Payne      had

pointed to a particular FDIC regulation allegedly breached by

the banks-and she has not-that breach would not create a private

right      of    action         in    federal   court      against       them   (other    than,

perhaps, for an insurance claim after a bank failure).                                     With

respect to plaintiff’s core claim-the alleged misappropriation

of   the    proceeds            of    rent   checks-the     amended       complaint      cannot

conjure          a     federal          question      basis        for     subject       matter

jurisdiction.”).

      Further, Welch lists many federal statutes; however, it is

extremely difficult to ascertain which, if any, he relies upon

to   provide           a    cause       of   action   or     confer       federal    question

jurisdiction.               Indeed, Welch’s amended complaint merely lists

multiple statutes, without context or intelligible explanation.



                                                16
Case 1:18-cv-00220-B Document 44 Filed 09/25/19 Page 17 of 27                        PageID #: 297



That is simply not adequate to establish a federal question

under the well-pleaded complaint rule.                            See Butler v. Morgan,

562 F. App’x 832, 835 (11th Cir. 2014) (per curiam) (“The sole

reference     to    federal       law       in    the        amended    complaint—a          single

footnote     citation          listing,          without       context        or     elaboration,

various constitutional amendments—is inadequate to demonstrate a

federal      question          under       the         well-pleaded         complaint         rule.

Moreover, the attached copies of 18 U.S.C. §§ 241 and 242 are

similarly        unavailing,         and        are,    in     any     event,        inapplicable

because they are criminal statutes that do not provide a civil

cause   of   action       or    any     civil          remedy.”);      Richardson        v.      Park

Soleil Vacation Owners Ass’n, 2017 U.S. Dist. LEXIS 204856, at

*2-3,     2017     WL    6373924,          at     *1    (M.D.     Fla.        Dec.    13,     2017)

(“Plaintiff       begins       her     Amended         Complaint       by     listing       various

federal statutes but never connects them to Defendants’ alleged

wrongdoing.        Plaintiff goes on to claim that Defendants are ‘in

violation of FICO,’ but, again, fails to explain how.                                            Such

conclusory       allegations,          without         more,    fail     to    state     a    claim

arising    under        federal      law    and        are    therefore       insufficient        to

establish federal question jurisdiction.”).

     While       Welch’s       mere     listing         of     federal      statutes        is   not

sufficient to establish federal question jurisdiction, the Court

will, out of an abundance of caution, examine each of the listed



                                                  17
Case 1:18-cv-00220-B Document 44 Filed 09/25/19 Page 18 of 27         PageID #: 298



statutes   to    determine    whether       any   of   them   might    provide    a

specific   jurisdictional      grant     or   basis    for    federal    question

jurisdiction in this case.

     Welch first cites the “Litter Tucker Act” (presumably the

Little Tucker Act, 28 U.S.C. § 1346(a)(2)).9              However, the Little

Tucker Act only “gives the district courts original jurisdiction,

concurrent      with   that   of   the      Claims     Court,   over     non-tort

statutory civil actions against the United States for claims

which do not exceed $10,000 in amount.”                  Parker v. King, 935

F.2d 1174, 1176 (11th Cir. 1991) (emphasis added); see also 32A

Am. Jur. 2d Federal Courts § 905 (“A suit may be maintained

under the Little Tucker Act . . . only if the United States is a

party defendant.”).      Because the United States is not a party to

this action, this Court does not have jurisdiction under 28

9The Little Tucker Act grants federal district courts concurrent
jurisdiction for non-tort claims for money damages under $10,000
against the United States.   The Little Tucker Act provides, in
relevant part:

     The district courts shall have original jurisdiction,
     concurrent with the United States Court of Federal
     Claims, of: . . . (2) Any other civil action or claim
     against the United States, not exceeding $10,000 in
     amount, founded either upon the Constitution, or any
     Act of Congress, or any regulation of an executive
     department, or upon any express or implied contract
     with   the  United   States,  or  for   liquidated  or
     unliquidated damages in cases not sounding in tort . .
     . .

28 U.S.C. § 1346(a)(2).


                                       18
Case 1:18-cv-00220-B Document 44 Filed 09/25/19 Page 19 of 27   PageID #: 299



U.S.C. § 1346.     See Atl. Richfield Co. v. F.T.C., 398 F. Supp. 1,

7 (S.D. Tex. 1975) (holding that “jurisdiction is not proper

under 28 U.S.C. § 1346 because the United States is not a party

to this action”), aff’d, 546 F.2d 646 (5th Cir. 1977);               Harbolt

v. Carpenter, 536 F.2d 791, 792 (8th Cir. 1976) (“Jurisdiction

under 28 U.S.C. s 1346 was similarly rejected for failure of the

plaintiffs to join the United States as a party.             We affirm the

District Court’s resolution of these jurisdictional claims on

the basis of its unpublished opinion.”); accord Davis v. Ryan

Oaks Apartment, 357 F. App'x 237, 238 (11th Cir. 2009) (per

curiam) (finding that plaintiff’s amended complaint against a

private defendant did not allege federal question jurisdiction

despite mentioning “28 U.S.C. § 2671 et seq., [because] that

provision concerns the Federal Tort Claims Act, 28 U.S.C. § 1346,

which only provides an avenue for bringing tort claims against

the   United   States,   one   of   its   agencies,   or   certain   federal

employees”).     Accordingly, the Little Tucker Act is inapplicable

to this case.

      Welch also cites the Tucker Act, 28 U.S.C. § 1491.                 The

Tucker Act states, in relevant part:

      The United States Court of Federal Claims shall have
      jurisdiction to render judgment upon any claim against
      the   United    States   founded   either   upon   the
      Constitution, or any Act of Congress or any regulation
      of an executive department, or upon any express or
      implied contract with the United States, or for


                                     19
Case 1:18-cv-00220-B Document 44 Filed 09/25/19 Page 20 of 27                       PageID #: 300



      liquidated or unliquidated                        damages       in     cases     not
      sounding in tort.

28 U.S.C. § 1491(a)(1).                Under the Tucker Act, federal district

courts      lack    subject       matter    jurisdiction          to     consider      non-tort

claims for money damages in excess of $10,000 against the United

States.      See Brott v. United States, 858 F.3d 425, 429 (6th Cir.

2017)      (“Together,        the    Tucker      Act     and    the    Little       Tucker    Act

operate to vest in the Court of Federal Claims subject matter

jurisdiction           to   consider      non-tort           claims    for    money       damages

against the United States in excess of $10,000.”), cert. denied,

138   S.    Ct.    1324      (2018);      Vero    Tech.        Support,      Inc.    v.    United

States Dep’t of Def., 437 F. App’x 766, 771 (11th Cir. 2011)

(per curiam) (“Accordingly, the [Court of Federal Claims] now

enjoys exclusive jurisdiction over Tucker Act claims.”).                                      The

Tucker Act cannot confer subject matter jurisdiction on this

Court,      because         the   Court     of        Federal    Claims       has     exclusive

jurisdiction over Tucker Act claims and, moreover, the Tucker

Act   does       not    confer      jurisdiction         over    suits       against      private

parties.         See Machulas v. United States, 621 F. App’x 629, 632

(Fed. Cir. 2015) (affirming dismissal for lack of jurisdiction

because      the       Tucker       Act    does        not     provide       subject       matter

jurisdiction over claims against parties other than the United

States); Ambase Corp. v. United States, 61 Fed. Cl. 794, 796

(Fed.      Cl.    2004)     (“The    Tucker       Act    does    not       grant    this   Court

                                                 20
Case 1:18-cv-00220-B Document 44 Filed 09/25/19 Page 21 of 27         PageID #: 301



jurisdiction over tortious claims, nor does it permit this Court

to   hear   claims    between      private    parties.”);    United      States   v.

Sherwood, 312 U.S. 584, 588 (1941) (stating that the Tucker Act

does not give the Court of Federal Claims jurisdiction for suits

brought against private parties).

      Welch also cites the Contract Disputes Act, 41 U.S.C. §

7101, et seq.        That statute, however, governs disputes between

the government and parties to government contracts; therefore,

it is wholly inapplicable to the case at bar.                     See Vero Tech.

Support, 437 F. App'x at 771 (“The Contract Disputes Act is a

comprehensive scheme for the resolution of [a]ll claims by a

contractor    against      the   government     relating     to   a   contract.”)

(quotations omitted).            It does not apply to disputes between

private parties, nor does it create a private right of action

between them.      Baugh v. Reliance Ins. Co., 2008 U.S. Dist. LEXIS

46603, at *5, 2008 WL 2456704, at *2 (E.D. Pa. June 16, 2008).

Thus, the Contract Disputes Act provides no basis for federal

jurisdiction in this case.

      Welch further cites 28 U.S.C. §§ 754 and 959(a), which are

likewise inapplicable to this matter.             There is no allegation or

evidence    that     any   party    to   this   lawsuit     was   “[a]    receiver

appointed in any civil action or proceeding involving property,

real, personal or mixed, situated in different districts . . . .”



                                         21
Case 1:18-cv-00220-B Document 44 Filed 09/25/19 Page 22 of 27                 PageID #: 302



See 28 U.S.C. § 754.                   Section 959(a) provides for a limited

“carrying on business” exception to the Barton doctrine, which

requires a debtor to obtain leave of the bankruptcy court before

initiating    an    action        in    district       court    against      the   trustee,

receiver, or other bankruptcy-court-appointed officer for acts

done    in   the        actor’s    official         capacity,        and    this     limited

exception     is    intended           to    “permit     actions      redressing          torts

committed    in    furtherance          of    the   debtor’s      business     .     .    .    .”

Carter v. Rodgers, 220 F.3d 1249, 1252, 1254-55 (11th Cir. 2000).

Because Welch does not allege that Pen Air was appointed as

trustee, receiver, or manager of his property, and because his

allegations       are    not   premised        on   an    act   or    transaction         of    a

fiduciary in carrying out Welch’s business operations, § 959(a)

does not apply to Welch’s claims.

       Welch also cites 18 U.S.C. §§ 656, 657, and 1344, but those

statutes are criminal statutes which do not create a private

civil right of action.                 See Connell v. Regions Bank, 2007 U.S.

Dist. LEXIS 47018, at *6-7, 2007 WL 1877677, at *2-3 (N.D. Fla.

June   27,   2007)       (dismissing         case   for    lack      of    subject       matter

jurisdiction and finding that, although plaintiff suggested the

defendant violated 18 U.S.C. §§ 656, 1005, and 1344 by engaging

in bank fraud, misapplying bank funds, and making false entries

in his bank records, plaintiff could “not bring a civil action



                                              22
Case 1:18-cv-00220-B Document 44 Filed 09/25/19 Page 23 of 27        PageID #: 303



for   violations   of     those    statutes   because      they    are   criminal

statutes, and none of them create a private right of action”),

report and recommendation adopted, 2007 U.S. Dist. LEXIS 56302,

2007 WL 2214860 (N.D. Fla. Aug. 1, 2007); Campbell v. M&T Bank,

2017 U.S. Dist. LEXIS 41041, at *12-13, 2017 WL 1091939, at *5

(W.D. Pa. Mar. 22, 2017) (dismissing counts “for (1) bank fraud

under   18   U.S.C.   §    1344;   [and]    (2)   theft,    embezzlement,       or

misapplication by bank officer or employee under 18 U.S.C. § 656”

because “the statutes upon which those counts are predicated do

not provide a private right of action”); U.S. ex rel. Nagy v.

Patton, 2012 U.S. Dist. LEXIS 70995, at *7-8, 2012 WL 1858983,

at *2 (E.D. Pa. May 22, 2012) (holding that § 656 does not

create an implied         private right of action);               Kwiatkowski v.

Polish & Slavic Fed. Credit Union, 2011 U.S. Dist. LEXIS 142573,

at *14-15, 2011 WL 6225390, at *5 (E.D.N.Y. Dec. 12, 2011),

aff’d, 511 F. App’x 117 (2d Cir. 2013) (dismissing claim under

18 U.S.C. § 657 because it is a criminal statute and does not

create a private civil cause of action); Fed. Sav. & Loan Ins.

Corp. v. Reeves, 816 F.2d 130, 137 (4th Cir. 1987) (finding no

basis for implying a civil cause of action from various federal

criminal code provisions, including 18 U.S.C. § 657).10




10The only other federal statute cited by Welch is 28 U.S.C. §
1332, the diversity statute. (See Doc. 4 at 4).

                                       23
Case 1:18-cv-00220-B Document 44 Filed 09/25/19 Page 24 of 27                 PageID #: 304



       As discussed above, the bevy of federal statutes cited by

Welch — without intelligible elaboration — either do not apply

to his claims, confer exclusive jurisdiction on another court,

or are criminal code provisions that do not provide a private

civil right of action.                   Thus, to the extent Welch’s amended

complaint can be construed either to allege a cause of action or

the existence of federal question jurisdiction based on any of

the    aforementioned         federal      statutes,     all     such   claims     lack    a

plausible       foundation         and   thus     are   wholly     insubstantial         and

frivolous.          For all the foregoing reasons, the Court concludes

that    Welch    has    failed      to    allege    a    substantial,     nonfrivolous

federal     claim      and,    therefore,       provides    no    basis   for      federal

question jurisdiction in this case.

       C.      Supplemental Jurisdiction.

       The Court’s only other possible jurisdictional basis over

Welch’s     claim(s)          is   supplemental         jurisdictional.           When     a

district court has original jurisdiction over a civil action,

the court also has “supplemental jurisdiction over all other

claims that are so related to claims in the action within such

original jurisdiction that they form part of the same case or

controversy under Article III of the United States Constitution.”

28    U.S.C.    §    1367(a).        However,      “[o]nly     when     the    Court     has

original jurisdiction does it have ‘supplemental jurisdiction’”



                                             24
Case 1:18-cv-00220-B Document 44 Filed 09/25/19 Page 25 of 27                   PageID #: 305



under § 1367.       Jordan v. United States Dep’t of Educ., 2018 U.S.

Dist. LEXIS 183263, at *16, 2018 WL 5300199, at *6 (M.D. Fla.

Oct. 4, 2018), report and recommendation adopted, 2018 U.S. Dist.

LEXIS 182886, 2018 WL 5293011 (M.D. Fla. Oct. 25, 2018); see

also Herman Family Revocable Tr. v. Teddy Bear, 254 F.3d 802,

805 (9th Cir. 2001) (“The statute’s plain language makes clear

that    supplemental      jurisdiction       may      only    be    invoked       when    the

district court has a hook of original jurisdiction on which to

hang it.”); Kinsey v. King, 257 F. App’x 136, 138-39 (11th Cir.

2007)    (per    curiam)    (finding        that      a    federal     claim       that    is

insubstantial       and    frivolous        cannot        establish        a     basis    for

supplemental jurisdiction).                As Welch has failed to allege a

substantial,      nonfrivolous       federal          claim    and    has        failed    to

adequately       plead     and     prove        the       existence        of     diversity

jurisdiction, this Court lacks original jurisdiction over his

claims.         Accordingly,       there    is     no      basis     for       supplemental

jurisdiction over any of Welch’s claims.

       D.   Jurisdiction Over Pen Air’s Counterclaim.

       “When a district court dismisses an action for lack of

federal     subject       matter     jurisdiction,            it     may        nonetheless

adjudicate a counterclaim presenting an independent basis for

federal     jurisdiction.”           La     Gorce         Country     Club,        Inc.    v.

Underwriters at Lloyd’s of London, 2009 U.S. Dist. LEXIS 122131,



                                           25
Case 1:18-cv-00220-B Document 44 Filed 09/25/19 Page 26 of 27   PageID #: 306



at *4-5, 2009 WL 4927557, at *2 (S.D. Fla. Dec. 21, 2009).                 “But

it is apparent in those exceptional cases where a counterclaim

may survive the jurisdictional failure of a complaint that at

least three premises must exist.         Jurisdiction must exist within

the scope of the allegations of the counterclaim; the claim made

in the counterclaim must be independent of that made in the main

case; and, lastly, affirmative relief must be sought.”                    Mfrs.

Cas. Ins. Co. v. Arapahoe Drilling Co., 267 F.2d 5, 8 (10th Cir.

1959).

      Here, Pen Air’s counterclaim contains a single count for

breach of contract, which requests damages in the amount of

$9,912.08 and only involves matters of state law.           Moreover, Pen

Air   makes   no   independent   jurisdictional     allegations      in    its

counterclaim and, indeed, has asserted as an affirmative defense

that this Court lacks federal subject matter jurisdiction over

this case.      Thus, as Pen Air acknowledges, its counterclaim

presents no independent basis for this Court’s jurisdiction, and

this Court cannot exercise supplemental jurisdiction over Pen

Air’s counterclaim.       See Bernstein v. Howe, 2018 U.S. Dist.

LEXIS 219139, at *16-17, 2018 WL 4474646, at *6 (N.D. Ga. June

25, 2018), report and recommendation adopted, 2018 U.S. Dist.

LEXIS 219136, 2018 WL 4473150 (N.D. Ga. July 27, 2018).




                                    26
Case 1:18-cv-00220-B Document 44 Filed 09/25/19 Page 27 of 27   PageID #: 307



IV.    CONCLUSION

       For the reasons set forth above, this action is hereby

DISMISSED   without   prejudice     sua   sponte   for   lack   of   subject

matter jurisdiction.     As this dismissal is a “without prejudice”

one, the merits of the parties’ claims, if any, are not barred

from   further   litigation    in   state   or   federal   court     by   such

order.11

       DONE this 25th day of September, 2019.

                                                /s/ SONJA F. BIVINS
                                          UNITED STATES MAGISTRATE JUDGE




11 As best the Court can discern, it appears that Welch’s claim
accrued in Florida, which is where he purchased his car and
obtained financing. In Florida, a fraud action must be brought
within four years of when the plaintiff discovers or should have
discovered the facts giving rise to the claim. See Fla. Stat. §§
95.11(3)(j) and 95.031(2)(A).   Florida has a five-year statute
of   limitations  for   breach  of   contract  claims.  Id.   at
95.11(2)(b).

                                    27
